Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandahl et al (US 9798935).
Regarding claim 1, Sandahl et al disclose a method for personalization of adjustable features of a vehicle, the method comprising: 
processing, by a processor (claim 11), a two-dimensional image to detect key points of a person and predict a pose of the person (col. 7, lines 13-24 and Fig. 2); 
translating, by the processor, a respective position of the key points from a coordinate system to a three-dimensional coordinate system based in part on the pose (Col. 4, lines 12-16); 
determining, by the processor, a baseline configuration of an adjustable feature of the vehicle (Fig. 1, #6) based in part on measurements between the key points in the three- dimensional coordinate system (col. 8, lines 24-34); and 
causing, by the processor, an actuator to adjust the adjustable feature of the vehicle to conform to the baseline configuration (col. 2, lines 8-38).  

a memory having computer readable instructions (col. 4, lines 63-67); and 
a processor for executing the computer readable instructions (claim 11), the computer readable instructions controlling the one or more processors to perform operations comprising: 
processing, by a processor, a two-dimensional image to detect key points of a person and predict a pose of the person (col. 7, lines 13-24 and Fig. 2); 
translating, by the processor, a respective position of the key points from a coordinate system to a three-dimensional coordinate system based in part on the pose (Col. 4, lines 12-16); 
determining, by the processor, a baseline configuration of an adjustable feature of the vehicle (Fig. 1, #6 ) based in part on measurements between the key points in the three- dimensional coordinate system (col. 8, lines 24-34); and 
causing, by the processor, an actuator to adjust the adjustable feature of the vehicle to conform to the baseline configuration (col. 2, lines 8-38).  
Regarding claim 15, Sandahl et al disclose a computer program product comprising a computer readable storage medium having program instructions embodied therein, the program instructions executable by a processor to cause the processor to perform operations comprising: 
processing, by a processor (claim 11), a two-dimensional image to detect key points of a person and predict a pose of the person (col. 7, lines 13-24 and Fig. 2); 
translating, by the processor, a respective position of the key points from a coordinate system to a three-dimensional coordinate system based in part on the pose (Col. 4, lines 12-16); 
determining, by the processor, a baseline configuration of an adjustable feature of the vehicle (Fig. 1, #6) based in part on measurements between the key points in the three- dimensional coordinate system (col. 8, lines 24-34); and 

Regarding claims 2 and 9, Sandahl et al disclose the limitations indicated above and further disclose wherein the two-dimensional image was received from at least one camera attached to the vehicle (Fig. 1, #6).  
Regarding claims 3, 10 and 16, Sandahl et al disclose the limitations indicated above and further disclose wherein the adjustable feature of the vehicle is one of seat, a side mirror, or a rear-view mirror (col. 1, lines 37-40).  
Regarding claims 4, 11 and 17, Sandahl et al disclose the limitations indicated above and further. wherein the pose is one of standing, sitting, and walking (col. 7, lines 13-19).  
Regarding claims 5, 12 and 18, Sandahl et al disclose the limitations indicated above and further disclose wherein the measurements are based in part on the pose (col. 7, lines 8-12).  
Regarding claims 6, 13 and 19, Sandahl et al disclose the limitations indicated above and further disclose comprising: associating the baseline configuration of the adjustable feature of the vehicle with an identity of the person (Col. 4, lines 12-16); and  16storing the associated identity and baseline configuration in a remote database (col. 4, lines 63-67).  
Regarding claims 7, 14 and 20, Sandahl et al disclose the limitations indicated above and further disclose comprising: recording a change in the adjustable feature of the vehicle from the baseline configuration by the person (Col. 4, lines 12-16); and updating the baseline configuration in the database (col. 4, lines 63-67), based on the change to the adjustable feature of the vehicle exceeding a threshold amount (col. 10, lines 55-65).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663